DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group Il, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/21. Applicant’s election without traverse of Group | in the reply filed on 07/20/21 is acknowledged.
The applicant did not elected species | or Il in reply to the restriction mailed on 06/02/21. A telephone call was made to Tim Maier on 07/22/21, but no reply was received. The examiner asks the applicant kindly to choose one of species 1 or 2 in reply to this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhisa Sugawara et al (U. S. Patent Application: 2014/0211372, here after Sugawara), Takeshi Miyamoto et al (WO/2016/158752) in which we used U. S. Patent Application: 2018/0244838, here after Miyamoto as legal English translation document, here after Miyamoto).
Claim 1 is rejected. Sugawara teaches a method for manufacturing a conductive polymer solid electrolytic capacitor [0001] comprising: a conductive polymer introduction step, wherein the conductive polymer introduction step comprises impregnating a porous material with a dispersion, the dispersion includes a conductive polymer dispersed in a non-aqueous solvent(e.g. ethanol), the porous material includes an electrode material which is a sintered body of particles, and a dielectric covering a surface of the electrode material [0100-0106, 0067]; and a solvent removal step, wherein the solvent removal step comprises removing at least a part of the non-aqueous solvent and forming a solid electrolyte which covers the surface of the porous material[0109, fig. 1]. Sugawara teaches the polymer is PEDOT (3, 4- ethylenedioxythiophene) [0040], and teaches adding dopant (polystyrene sulfonic acid) to the suspension [0065, 0042, 0085- 0086]. Sugawara does not teach specific conductive polymer of formula 1, or formula 2. Miyamoto teaches making a conductive polymer suspension comprising non-aqueous solvent (ethanol) [0105] for making electrolytic capacitors [0121], where conductive polymer suspension impregnated to porous structure, and the polymer has extremely higher impregnating ability to porous body since it has the excellent stability in the solvent and forms a uniform solution when dissolved in the solvent and has extremely high impregnating ability [0028-0029]. Miyamoto also teaches the conductive polymer has structure of formula 1, or 2, wherein X1 and X2 are combined to be an alkylenedioxy group having 1 to 12 carbon atoms (e.g. ethylenedioxy) [0043, 0053]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of manufacturing a conductive polymer solid electrolytic capacitor as Sugawara teaches where the conductive polymer is substitute with conductive polymer as Miyamoto teaches, because Miyamoto teaches Miyamoto’s polymer has extremely higher impregnating ability to porous structures for making electrolytic capacitors. Polystyrene sulfonic acid in Suspension (dispersion) has anion of (SO3) [A]. Miyamoto does not teach the dopant has 1-2 anions in one dopant molecule. However, Miyamoto teaches by adjusting molecular weight, doping amount of PSS used as the dopant is adjusted [0004], which means the amount of doping amount(anions) per molecule depends on molecular weight of PSS. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of manufacturing a conductive polymer solid electrolytic capacitor as Sugawara and Miyamoto teach where the molecular weight of the polystyrene sulfonic acid is adjusted to have 1-2 molecules per dopant molecule( low molecular weight) to have 1-2 anions in one dopant molecule, because adjustment of dopant can be done by adjusting molecular weight of polystyrene sulfonic acid.
Claim 2 is rejected as Sugawara teaches the average pore diameter of the porous material is less than 1 um [0038].
Claims 3 and 7 are rejected. Sugawara teaches the electrode material includes tantalum, niobium, or an alloy thereof [0102].
Claims 4 and 8-9 are rejected. Sugawara and Fujita teach the dopant includes oxygen (Polystyrene sulfonic acid) [see claim 1 rejection above].
Response to Arguments
Applicant's arguments filed 08/11/22 have been fully considered but they are not persuasive. The applicant argues regarding claim 1 limitation of a dopant that has 1-2 anions in one dopant molecule. The applicant argues Sugawara teaches away of having 1-2 anions per molecule. However, the polymer is taught by Miyamoto and not Sugawara, and molecular weight of the polymer in PSS can be adjusted to meet claim 1 limitation. The rejection is based on the polymer of Sugawara replaced by polymer of Miyamoto.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712